This, was an action for assault and battery in which the plaintiff recovered a verdict of $385.25. The -case is before the Law Court on motion only, as the single exception reserved was not -urged in argument.
The jury have found by their verdict that the defendant committed an assault upon the plaintiff by kicking her twice in the side while she was scrubbing a floor in the house of a neighbor for whom she was at work. This the defendant denied but there is ample evidence to support the verdict. If the assault was made, it was without justification or even provocation,, so far as the record shows. M'otion and exceptions overruled.